 648DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSchnabel Associates,IncandUnited Brotherhood ofCarpenters and Joiners of America,Tri StateCouncil of Carpenters,Local 302,AFL-CIOCase 9-CA-17145November 10 1988SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn June 27 1988 Administrative Law JudgeDonald R Holley issued the attached supplementaldecisionThe Respondent filed exceptions and asupporting briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the supplemental deciSion and the record in light of the exceptions andbrief and has decided to affirm the judges rulingsfindings I and conclusions and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent Schnabeli In the absence of exceptionswe adoptthe judge s finding that discnminatee Ronnie Messer s entitlement to an award of backpay was extraguished Thejudge erroneously referred to the location of the Respondent as West Hunnington and HunningtonThe recordreflects the correctlocation is HuntingtonWestVirginiaThe judge also cited two cases incorrectlyThe citation forArlingtonHotel Coatsec III of the decisionshould be 278NLRB26 (1986)and the citationfor Saginaw Aggregatesshould be 198 NLRB598 (1972)In addition the last word of the seventhparagraph of secIV A shouldread employer and not employeeWe agree with thejudge that the backpay of discnminatees JohnPriceTerryBuxtonandMark Shaffer whom the Region was unable tolocate should be placed in escrowand held for aperiod not exceeding Iyear See Starlte Cutting 280 NLRB1071 (1986)(Starlite I)as amendedbyStarliteCutting284 NLRB 620(1987)(StarliteII)Wefind no mentin the Respondents contention that the judge should have followed theearlier caseofLaredo PackingCo 264 NLRB 245 249 (1982) and ordered only 20 percent of the claimants alleged backpay be deposited inescrowWe note thatLaredoPackingis factually distinguishable from theinstant case in that there the claimant who was unavailable to testify atthe backpay hearing had been located as of the time of the Board s decisionSee 264NLRB245 In 3 In any event to the extent thatLaredoPackingcan be read as holding that a respondent need only deposit inescrowa fractionof thebackpay claimed in the backpay specification foran unavailable discnminateewe find thatLaredo Packingwas implicitlyoverruled byStarlite Iand we expressly overruleLaredo PackingtodayMember Johansenjoins his colleagues in explicitly overrulingLaredoPackingsupra in part However Member Johansen adheres to the limitation of escrow to a period not exceeding1yearfrom the date of theSupplemental Decision established inStarliteCuttingsupra See the dissenting opinion inStarliteIIsupraMember Cracraft who did not participate inStarlite Iagrees withformer Member Dennis dissent that backpay for unavailable discnminatees should not lapse after 1 year However so long asStarliteI remainsBoard law MemberCracraftwill apply the remedy set forth in that decisionChairman Stephens who joined Member Dennis in that view also appliesStarlite I ascontrolling lawAssociates IncHuntingtonWest Virginia its officers agents successorsand assignsshall take theaction set forth in the OrderDebra Jacobson Esqfor the General CounselRobert N GodfreyEsqand RSteve Ensor Esq (SmithCurrie&Hancock)of AtlantaGeorgia for the RespondentSUPPLEMENTALDECISIONDONALD R HOLLEY Administrative Law Judge OnNovember 2 1984 the National Labor Relations Boardissued itsDecision and Order in this case (272 NLRB1022) adopting the recommended Order of the administrative law judge which required inter alia that SchnabelAssociates Inc (the Respondent) make whole 21named employees for any loss of earnings they may havesuffered as a result of their unlawful terminations on July7 1981 On May 1 1986 the Court of Appeals for theFourthCircuitentered its judgment enforcing theBoard s Order including its backpay provisionsOn June 12 1987 the Regional Director for Region 9issuedabackpay specification alleging that statedamounts of net backpay were due to named discnminatees iThereafterRespondent filed an answer to thebackpay specification that contained general denials ofthe allegations in the numbered paragraphs of the backpay specification without explaining the basis for its disagreement with the Regional Directors figures and without offering an alternative method of calculationOnAugust 10 1987 the General Counsel filed a Motion forPartial Summary Judgment with the Board Afterissuingan Order to Show Cause and receiving Respondents response the Board on September 30 1987 issued its SupplementalDecision and Order remanding in which itgranted the General Counsels motion concerning all allegations in the backpay specification except those relating to the amounts of interim earnings and the net backpay to be grantedThe Board further ordered that thisproceeding be remanded to the Regional Director forRegion 9 for the purpose of issuing a notice of hearingand scheduling a hearing before an administrative lawjudge which hearing shall be limited to taking evidenceconcerning the amounts of interim earnings and netbackpay of the discriminatees involved hereinA hearing was held in this case before me in HuntingtonWest Virginia on January 19 1988 At the commencement of the hearing the General Counsel amendedthe backpay specification in minor respects and indicatedsuch amendments on a copy of the backpay specificationreceived in the record as General Counsels Exhibit 2Additionally the General Counsel indicated the Regionhad been unable to locate discnminatees John M PriceTerry Buxton and Mark A Shaffer It was requestedthat the amounts of net backpay due the named employees be held in escrow for 12 months and that their interiThebackpay specification indicates that oneMichaelHerbert(Moore)was not discnmmatonly discharged and no backpay is soughtfor him291 NLRB No 106 SCHNABEL ASSOCIATES649im earnings be determined at a subsequent time if theybecame availableOn the entire record my observation of the witnessesand consideration of Respondents postheanng brief Ioutline the followingISETTING OFTHE CASEThe Respondentis a generalcontractor engaged in thebuilding and construction industry The dispute litigatedin the underlying unfair labor practice case occurred atRespondentsHuntingtonWest Virginia jobsite It arosewhen United Brotherhood of Carpenters and Joiners ofAmericaTn State Council of Carpenters Local 302AFL-CIO-CLC (the Union) sought during June 1981 toorganizeemployees working at the site On MondayJune 29 1981 the Union commenced a strike at the jobsiteand on July 7 1981 Respondent unlawfully discharged the discriminateesThe record in the instant proceeding reveals the discriminateesinvolved worked or were scheduled to reportfor work before the strike began as carpenters and laborersAlthough the job wasnonuniona number of discriminatees who were members of the Union and normally obtained work through the Union s hiring hallwere employed at the jobsiteIITHE ISSUESThe General Counsel issued subpoenas to all discnminateesother than the three the Region could not locateand all but discriminatee Ronnie Messer appeared at thehearingRespondent conducted its case by cross examining the discriminatees who appeared It offered no offirmative evidence through its own witnesses Thus themain issuesto be resolved are2(a)Whether discriminateesFloydBartramMarkDickerson Jay Enochs Charles Farris Gregory WallaceGerald Meeker Donald Hatten Elmer Kirk BarryLucasWoodie Rice Carmal Saunders Michael Whiteand Steven White failed to exercise reasonable diligencein their search for interim employment(b)Whether discriminateeMichael Preston failed toexercise reasonable diligence in his search for interimemployment during July and August 1981 and whetherhis full time enrollment as a college student on September 3 1981 tolled Respondents backpay obligation as tothe named discriminatee(c)Whether John PriceTerryBuxtonRonnieMesser and Mark Shaffer forfeited their right to backpay by failing to appear at the backpay hearingIIIAPPLICABLE LEGAL PRINCIPLESIn the instant case Respondent sought in main bycross examining alleged discriminatees who appeared atthe hearing pursuant to subpoenas issued by the GeneralCounsel to show that the individual discriminatees didnot exercise reasonable diligence in their search for interim employment during their respective backpay periodsThe applicable standard is one of reasonable diligencenot the highest diligenceArlington Hotel Co278 NLRB26 (1986) The burden on the discharged employee is notonerous and does not mandate that the discnminatee besuccessful in mitigating damagesNLRB v Master Slack773 F 2d 77 84 (6th Cir 1985) In determining the reasonableness of the effort the discriminatee s skills expeHence qualifications age and labor conditions in thearea are factors to be consideredChem Fab Corp 275NLRB 21 (1985)Laredo Packing Co271NLRB 553(1984) In determining whether an individual claimantmade a reasonable search the test is whether the recordas a whole establishes that the employee had efficaciously sought other employment during the entire backpayperiodSaginaw Aggregates298NLRB 598 (1972)Nickey Chevrolet Sales195 NLRB 395 398-399 (1972)Finally it is well established that any uncertainty in theevidence is to be resolvedagainst arespondent as wrongdoerMiami Coca Cola Bottling Co360 F 2d 569 576(5th Cir 1966)Southern Household Products203 NLRB881 (1973)Although Respondent indicates in its brief that it recognizes the above described principles should be observed when resolving the issues presented in the instantcase it urges me to attach little weight to testimonyand/or evidence which reveals that discriminatees soughtwork through a union or through registration with astate employment agency In support of the contention itcitesNLRB v Madison Courier505 F 2d 391 (D C Cir1974) In the cited case the court concluded in effectthat discriminatees knowingly engaged in an exercise infutilitywhen they supposedly sought work by registeringwith a state agency and by relying on the union grapevineBy contrast the discriminatees in the instant caseare constructionworkerswho traditionally seek andobtain work through theirunionsMoreover the recordin the case sub judice fails to reveal that discrimmateeswho registered with theWest Virginia EmploymentAgency limited their availability to jobs which theyknew the agency would be unable to refer them to aswas the case inNLRB v Madison Couriersupra InshortRespondents reliance onMadison CourierismisplacedSimilarlyRespondent contends that the courtshave indicated that as a matter of law a discriminateedoes not exercise reasonable diligence in seeking interimemployment if he or she seeks employment at only threeor less companies per month In support of that contentionRespondent citesNLRB v Mercy Peninsula AmbulanceService589 F 2d 1014 (9th Cir 1979) andNLRB vArduiniMfg Corp394 F 2d 420 (1st Cir 1968) In bothof the cited cases the court carefully reviewed all actions taken by the discriminatees during their backpayperiodsand thereafter concluded the facts failed toreveal a diligent search for employment The number ofcontacts made was simply a factor considered in resolving theissuespresented 3 Although the number of efforts3For instanceinNLRB v MercyPeninsula Ambulance Servicesupraemployee Castle waited 3months after being invited to place applications8Respondent does not contest in its beef the net backpay alleged to beat two firms to file applications with them and his search efforts duringdue discriminatees Garry Berry and Paul Williamson I find they are dueImonth took only about 1 1/2 hours of his time Similarly inNLRB vthe net backpay amounts set forth in the backpay specificationContinued 650DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDany given discriminatee made to obtain interim employment is certainly a factor to be considered I view theactions of the discriminatees throughout their respectivebackpay periods to determine whether Respondent hasestablished any given contention that the discnminateedid not conduct a reasonably diligent search for employmentIV FACTS AND CONCLUSIONSA FloydBartramRespondent contendsFloydBartram failed to make agood faith effort to find interim employment during hisbackpay periodBartram s backpay period extends from July 7 to November 7 1981 The net backpay alleged to be due tothe discnminatee is $3958 78He had no interim earnragsBartram testified he is a painter by trade and maintainsmembership in the Painters Local Union headquarteredinHuntingtonWest Virginia Prior to being hired at Respondent s Huntington construction siteBartram wasemployed by Denny Ottgood a painting contractorWhilewithOttgoodhe earned considerably higherwages than those paid by RespondentWhenRespondent terminated Bartram onJuly 7 1981he continued to participate in picketing of Respondent 2or 3 days a week On such occasions his shift on thepicket line was 3 hours He testified when he was notpicketing he either looked for work or went homeAfter his terminationBartram registered for workwith the West Virginia Employment Agency and withhis local union He explained that to receive unemployment benefits from the state agency he was required tosearch for work and submit to the agency periodically acard which revealed where he applied for work whomhe talked to and the resultWhen he was asked to namethe places he had designated as places he had soughtwork on the cards he submitted to the state agency Bartram replied he was at Service Machine A C F andquite a few other places he could not recall but thatthey were the largest places around thereRegarding his effort to obtain work through his unionBartram testified the business agent told him he couldrefer him to a shipyard job in Connecticut which paid$16 per hour and afforded overtime opportunities Bartram indicated he refused the job because he did nothave the money to go to Connecticut and in any eventhe did not want to leave his family The discriminateefurther indicated the business agent sought to place himon a job in Proctorville Ohio which is near HuntingtonWest Virgina but was unable to do so because the IrontonOhio local rather than Bartram s local union had jurisdiction over the jobIn adddition to seeking work through the state employment agency and his union Bartram testified he unsuccessfully sought reemployment with Denny Ottgoodafter he was terminated by Respondent and he soughtArduiniMfg Corptherecord revealed there was a shortage of men withthe discriminatee s skill in the city where he had worked for 12 years buthe did not apply thereemployment with Ensign Electric another previous employeeRespondent claims Bartram should not be permitted torelyon his registrationwith the state employmentagency or his union to demonstrate he diligently soughtinterim employment because neither the state agency norhis union were able to refer him to employment In support of the contention it citesNLRB v Madison CouriersupraAdditionallyitclaims the record reveals Bartramsought work at only four companies during his backpayperiod and that such efforts were insufficient to constitute an adequate effort to find interim employment Regarding the number of jobs sought it citesNLRB vMercy Peninsula Ambulance Servicesupra andNLRB vArduiniMfg Corpsupra I find the contentions to bewithout meritRespondents reliance onMadison Courierismisplacedbecause the instant record reveals a number of the discnminatees involved registered out of work with theirunion and they were thereafter referred to employmentAccordingly I attach significant weight to the fact thatBartram sought work through his union Similarly Respondent failed to establish that Bartram indicated whenregisteringwith the state employment agency that hewould accept referral to only limited types of work aswas the case of the discnminatees who registered withthe state agency inMadison CourierRegarding the claimthat the record reveals Bartram sought work at onlyfour companies during his backpay period I note thatBartram indicated he had sought work at places otherthan those he named and that he had supplied informstion concerning other contacts to the state agency byplacing them on a card he was required to submit SignificantlyRespondents counsel made only a cursoryeffort to ascertain what was on the card Bartram submitted to the state employment agencyIn sum the record in the instant proceeding revealsBartram sought interim employment in the manner unionconstruction employees normally seek work-throughregistration with his unionMoreover the record revealshe was available for work at all times and he sought anytype of available work by seeking work at plants andthrough the state employment agency In the circumstances described and in the absence of evidence thatwould show that work which Bartram was qualified toperform was available in the Huntington area duringBartram s backpay period I find Respondent s contention that the discrimmatee failed to exercise reasonablediligence in seeking interim employment during his backpay period to be without merit Accordingly I find Bartram is due the amount of net backpay set forth in thebackpay specificationB Mark DickersonRespondent contends that by picketing 8 hours a day3 days a week Mark Dickerson failed to allow sufficienttime for a reasonable good faith job search during hisbackpay periodDickerson s backpay period extends from July 7 1981toMay 8 1982 The net backpay alleged to be due himis$5023 57He had interim earnings during quarter 3 SCHNABEL ASSOCIATES1981 in the amountof $290 70during quarter 4 1981 inthe amount of $87 21 and during quarter 2 1982 in theamount of $188 09The record reveals Dickerson was employed by Respondent as a laborer He engaged in picketing 8 hours aday 3 days a week until approximately the end of July1981Dickerson testified he quit high school just prior toobtaining employment with Respondent He indicated hehad no intention of attending college The discnminateetestified he went home after participating in picketing ondays that he engaged in this activity but spent the dayshe wa. not picketing looking for work He testified hewent to CharlestonWest Virginia to seek work and applied at F M C DuPont Action Chemical HuntingtonSteel and West Virginia Steel Thereafter he claims herevisited those companies four or five times He furtherindicated he sought work in the HuntingtonWest Virginia area by going through the yellow pages and callingvarious companies in the area to inquire whether theywere taking applications for employment Regarding hissearch in his local area he indicatedhe filedan applicationwith Harts Department Store and visitedHeiner sBakery and Calgon seeking work Dickerson testified heresorted to raking leaves and mowing lawns for hisneighbors to make a buck The discnminatee testifiedthat he returned to Respondents Huntington job in November 1981 to beg for work and he was told by Respondent s superintendentWayne Woodman that hecould not use him on the Huntington project Woodmandid place the discriminatee on a Respondent job inWelchWest Virginiawhere he worked for approximately 3 weeks before he was laid off' Dickerson didnot register out of work with the state employmentagency because he was not eligible for unemploymentbenefitsRespondent contends Dickerson is not entitled tobackpay for any part of his backpay period because hispicketingactivitiespreventedhim from adequatelysearching for interim employment I find the contentionto be without merit In the first place the discriminateedid not engage in picketing 3 days a week throughout hisbackpay period he engaged in this activity only untilabout the end of July Moreover the record clearly reveals the discnminatee continuously sought employmentthroughout his backpay period and that his effort waspartially successful as he even obtained limited employment with RespondentIn sum the record reveals Dickerson was available forwork during his entire backpay period and his testimonycausesmeto conclude he continuously sought workthroughout his periods of unemployment In the absenceof evidence that would reveal work was available in theHuntington area which Dickerson was qualified to perform during his backpay period I find Respondent scontention that he failed to exercise reasonable diligencein seeking interim employment to be without merit Accordingly I find Dickerson is entitled to the amount ofnet backpay set forth in the backpay specification* The backpay specification claims no moneys for Dickerson duringthe period in question as his seniority would not have entitled him tobackpay for the period651C Jay EnochsRespondent contends Jay Enochs spent so much timepicketing andcaringfor his wife whose sister had diedthat he failed to conduct a reasonably diligent search forwork during his backpay periodJay Enochs backpay period extends from July 7 1981toMay 8 1982 The net backpay alleged to be due himis $7060 26 Enochs had no interim earningsEnochs testified he engaged in picketing 3 to 6 hours aday off and on during the strike He indicated thatduring periods when he was not picketing he and otherdiscriminatees went out looking for work In his searchfor work he filedapplicationsatDow Union Carbideand different chemical companies located in the CharlestonWest Virginia area He registered at the state employment office and also sought work by contacting theCarpenters Union and the UnitedMineWorkers Unionwhich he described as his main union at the timeEnochs testified he spent some time caring for his wifeduring his backpay period but the length of time wasnot establishedIn sum the record reveals Enochs was available forwork and continuously sought work through two unionsthe state employment agency and through inquiry atchemical companies located outside the immediate HuntingtonWest Virginia area during his backpay periodThe record fails to reveal his picketing activities interfered with his search for employment and it also fails toreveal that any attention he devoted to his ailing wifecaused him to remove himself from the job market Inthe circumstances described absent evidence that wouldreveal work which Enochs was capable of performingwas available in the Huntington area during the discriminatees backpay period I find Respondent has failed toestablish that Enochs did not conduct a reasonably dillgent search for interim employment during his backpayperiodD Charles FarrisRespondent contends Charles Farris participation inpicketing 2 or 3 days during the first week of the strikecaused him to breach his duty to mitigate damagesThe discriminatee s backpay period extends from July7 to October 10 1981 Net backpay alleged to be dueFarris is $3406 12He experienced interim earnings of$216 during quarter 4 1981Farris testified he participated in picketing at Respondent s Huntington jobsite for 2 days during the first weekof picketingAs picketing commenced on June 29 1981it is apparent his picketing activity all occurred prior tothe time he was unlawfully discharged on July 7 1981Farris is a carpenter who lives in Louisa Kentuckywhich is located about 45-50 miles from HuntingtonWest Virginia The discriminatee testified that during hisbackpay period he sought work at a mill that was goingout of business in Louisa Kentucky and he sought workat a nearby powerplantWhen he was unable to findlocal employment he sought work in the Ashland Kentucky area at Armco Steel Ashland Oil Meads ConstructionRoss Brothers and Burton and Davis Finally 652DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhe journeyed to Huntington where he sought work atHughes ConstructionThe record reveals the discriminatee was available forwork throughout his backpay period and it reveals hecontinuously sought work The contention that his picketline activities interfered with his search for work is obviouslywithoutmeritAbsent evidence that work wasavailablewhich Farris was capable of performingduring the discriminatee s backpay period I find Respondent has failed to prove Farris did not exercise reasonable diligence in seeking interim employment duringhis backpay period Accordingly I find Farris is entitledto the amount of net backpay set forth in the backpayspecificationE Gregory WallaceRespondent contends that by picketing 2-3 daysduring the first week of the strike and by seeking employment in only one industry Gregory Wallace failedto conducta reasonablesearch for workWallace s backpay period extends from July 7 to October 10 1981 Net backpay in the amount of $3662 12 isclaimed for the discriminatee who had no interim earnmgs during the backpay periodThe discrimmatee testified his participation in picketing at Respondents Huntington construction site waslimited to the first 2-3 days of the strike 5 Wallace wholives in CliffordKentucky (near Louisa) testified hesought work during his backpay period by applying foremployment at the coal mines in Martin County includmg Marticky Ponticky Martin Coal and places likethatAdditionally he indicated the Carpenters Uniontold him they would help him find a job Eventually inDecember 1981Wallace was hired as a truckdriver byone Rocky PauleyNoting that the record reveals Wallace did not participate in picketing subsequent to the time he was discharged on July 7 1981 Respondents contention thatthe discriminatee s picketing activities interfered with hiseffort to seek interim employment is clearly withoutmerit In the absence of evidence which would showthat work in industries other than the coal mine industrywas available but not pursued by Wallace during hisbackpay period I find that Respondents contention thatthe employee should be denied backpay because hesought employment at only coalminesto be withoutmerit I find Respondent has failed to establish that Wallace did not exercise reasonable diligence in seeking interim employment during his backpay period Accordingly I find Wallace is entitled to the amount of netbackpay set forth in the backpay specificationF Gerald MeekerRespondent contends Gerald Meeker failed to make areasonable effort to mitigate damages from the time ofhis discharge on July 7 to the end of July 1981 when heobtained employment with Kerr GlassMeeker s backpay period extends from July 7 to November 7 1981 The net backpay claimed for the discri5The stnke began on June 29 1981minatee is $2518 07 He had interim earnings of $866 36in quarter 3 and $295 35 in quarter 4 1981The record reveals Meeker was employed by Respondent as a carpenter The discriminatee testified hehad meatcutter experience and sought employment afterhis discharge at supermarkets in Huntington specificallyBig Bear and Tradewell He was given a test by BigBear but he failed it At an unspecified time in late July1981 he applied for employment at Kerr Glass and washired immediatelyHe continued to work at Kerr Glassthroughout the remainder of his backpay periodRelying onMercy Peninsula AmbulanceandArduiniMfgRespondent contends that by applying for employment at only three companies during a 3 week periodMeeker failed to conduct a reasonably diligent search foremployment In the cited cases the discnminatees backpay periods extended over a number of months ratherthan several weeks Here Meeker s search was during a3week period and it ended with his acquisition of employmentThe cited cases are clearly distinguishableMoreover the Board has held that a discriminatorily discharged employee need not instantly see new workrather the test is whether on the record as a whole theemployee has diligently sought other employment duringtheentirebackpay periodSaginaw Aggregates198NLRB 598 (1972)In the absence of evidence which would establish thatwork which Meeker was capable of performing wasavailable in the Huntington area during the last 3 weeksof July 1981 and evidence that would reveal Meekerfailed to apply for such work I find Respondent hasfailed to establishitscontentionthatMeeker failed toconduct a reasonably diligent search for work during thelast 3 weeks of July 1981 Accordingly I find the netbackpay alleged to be due the discriminatee in the backpay specification is due himH Donald HattenRespondent contends Donald Hatten did not conducta reasonably diligent search for work during his backpayperiodNet backpay in the amount of $10 831 75 is claimed forHattenHe had no interim earnings during his backpayperiodwhich extended form July 7 1981 to May 81982Hatten testified he participated in strike activity bypicketing only 1 day He testified that during his backpayperiod he sought work during the last half of 1981 andthe first half of 1982 by applying at 40-50 companies fortruckdriving security guard or laborer positions Additionally the discrimmateewho is a trained mechanicsought work as a mechanic at Messer Pontiac and Gallager Ford but was denied employment because he didnot have 5 to 10 years experienceThe record reveals Hatten continuously sought interimemployment during his backpay period Absent evidencethat work was available that he was qualified to performbut failed to seek I find Respondent has failed to establish that the discriminatee failed to conduct a reasonablydiligent search for employment Accordingly I find the SCHNABEL ASSOCIATES653net backpay claimed for Hatten in the backpay specification is due himIElmer Kirk rRespondent contends Elmer Kirk failed to conduct areasonably diligent search for employment during hisbackpay period because he confined his search to theHuntingtonWest Virginia areaKirk s backpay period extends from July 7 to November 7 1981 Net backpay in the amount of $3958 78 isclaimed for Kirk He had no interim earnings during hisbackpay period He was retired at the time of the hearingThe discnminatee testified he was employed as a carpenter by Respondent and had followed that trade forapproximately 8 years In the past he had worked in abattery factory for 18 years and had worked in coalmines about 5 years Kirk testified he was hampered inhis search for work during his backpay period becausehe had nojob and gasoline was $1 35 per gallon He indicated he sought work at Huntington Steel B & C Machine ShopMcCorkle Machine Shop Bolt Pipe OkayTruckingCook Motor Freight Huntington Pipe andother places he could not recall 6 years later Additionally the discriminatee indicated he sought driving workwith Carmady Frozen Foods a former employerIn the absence of evidence that would reveal workthatKirk was capable of performing was available outside of the Huntington area I find Respondent has failedto establish the discnminatee failed to conduct a reasonably diligent search for work during his backpay periodAccordingly I find he is entitled to the net backpay alleged to be due him in the backpay specificationJ Barry LucasBarry Lucas was employed by Lucas ConstructionCompany which is owned by his father on or aroundAugust 15 1981 Respondent contends he failed to satisfy his obligation to mitigate his damages because hisfatherwould have hired him earlier if he had not engaged in picketingThe discnminatee s backpay period extends from July7 1981 to February 27 1982 Net backpay claimed forLucas is $102 89 the entire sum being attributable toquarter 3 1981He experienced interim earnings of$3236 86 during quarter 3 1981 and his interim earningsexceeded gross backpay during quarter 4 1981 and quarter 1 1982Lucas testified he walked the picket line at Respondent s Huntington site a couple days a week mostly atnightHe testified he was not hired by his father untilmid August 1981 because Lucas Construction Companyhad no job for him until that timeIn the absence of evidence that would reveal a jobopeningwhich Lucas was qualified to fill existed atLucas Construction Company pnor to mid August 1981IfindRespondent has failed to show that Barry Lucasfailed to fulfill his obligation to mitigate the damagecaused him by Respondents discrimination against himK Michael PrestonRespondentcontendsMichael Preston s participationin picketingprevented him from conducting a reasonablydiligentsearch foremploymentduring themonths ofJuly and August1981 and that his enrollment as a fulltimecollege student in early September1981 disqualifieshim from being awarded backpaysubsequent to his enrollmentPrestons backpayperiod extendsfrom July 7 1981 toMay 1 1982 Net backpay inthe amountof $5046 91 isclaimed fo the discriminateeHe experienced no interimearningsduring the backpay periodPreston testified his picketingactivitieswere limited tothe first week of the strike whichcommenced on June29 1981 Afterthat timehe testified he started lookingfor another job He indicated he sought work at ArmcoAshland OilAyres Tech Chem Calgon Corporationseveral coaltipplesa coal dredgingfacilityand Kentucky Power Additionally he testified he visited Huntington Job Servicesseveral timesThe discriminatee testified his search for work continueduntil he enrolled atMarshall College on September 3 1981 and that he mayhave refrained from enrollingas a full timestudent if hehad found employmentin the constructionindustry pnorto enrollingNoting Prestons testimonyreveals heparticipated inpicketingfor only a short time most if notallbeingprior to thetimeof his terminationand noting the extensive search he made for employmentduring the monthsof July and August 1981 I find Respondent has failed toestablish that the employee failed to conduct a reasonably diligent search forinterimemployment during themonthsindicated In agreementwith Respondent I findthe discnmmateeis not entitledto backpay for the periodextendingfrom September 3 1981 to May 1 1982 because he removedhimself from the job market by remaining enrolled as a full time college student duringthat periodThe record reveals Preston was employed by Respondent as a laborer and hisnet backpay was computedby application of the data set forth in that portion of appendix A to the specification labeledLaborers (pp 1-8)The appendixreveals netbackpay of $2268 73 representing compensationfor 11 8 weeks and/or 458 33 hoursat $4 95 is claimedfor quarter3 1981 Ifind the discriminatee s entitlementto backpayceased on September 31981Accordingly I find he is entitled to backpay for8 3 weeks (July 7-September 3 1981) and/or 318 41hours times$4 95 whichamounts to$1576 13L Woodie RiceRespondent contendsWoodie Rice sought employment at only two places during the period extendingfrom September 22 1981 to March 12 1982 and hethereby failed to mitigate his obligation to mitigate damagesduring a portion of his backpay periodRice s backpay period extends from July 7 1981 toMay 8 1982 Net backpay claimed for the discriminateeis $2722 52 He experiencedinterim earningsof $4295 98in quarter 3 1981 0 in quarter 4 1981 $264 64 in quarter 654DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD11982 and his interim earnings exceeded gross backpaythat would have been due him in quarter 2 1982The discriminatee testifiedwith exception of 10 yearsduring his early life he has worked as a carpenter Heindicated he registered with the Carpenters Union shortly after the strike at Respondents Huntington jobsitebegan and he was referred to work with E E Moore atthe Huntington Mall on or about July 13 1981 Rice testified he was laid off by Moore after about 6 weeks andhe returned to the union hall to sign up for work againIn a weekor two he was referred to work with A CSchwartzer The record fails to reveal when Rice s jobat Schwartzer ended but it reveals he next worked forMcMurray During the period extending from September22 1981 to March 12 1982 the discnminatee was unemployedHe testified he sought work during that periodby signing in at the Carpenters Union an average of twotimes a week and hanging around mornings in an attemptto obtain work Additionally he indicated he registeredwith the state employment agency and was permitted todraw unemployment on satisfying their requirement thathe look for work The discnminatee tendered the cardhe had furnished the employment agency to Respondent s counsel during the hearing but no information thatappeared on the card was elicited Although the discriminatee received no referrals from the state agency heindicated he also sought work during the period underdiscussionfrom Childers Construction Company andElko Construction Company He indicated neither company was hiring or accepting applications Rice was employed by Le Febare Corp on March 12 1982 andthereafterworked for Harbert International Inc untilthe end of his backpay periodIn sum the record reveals Rice is a carpenter whonormally obtainswork in the construction industrythrough use of his union s hiring hallWhen his unionwas unable to find him work during the winter monthsof 1981-1982 he spent several mornings a week at thehall in an attempt to gain referral to any work thatbecame available and he registered with the state employment agency To obtain unemployment benefits hewas required to furnish the state agency with the namesof companies at which he had sought employment andthe results of such contacts Although the discnminateeproffered the card he had documented the above described information on to Respondents counsel when hewas being cross examined counsel chose not to elicit information that was on the cardWhen asked to state hisrecollection of places he sought employment during theperiod September 22 1981 to March 12 1982 the discriminatee named two companiesConsideration of the above described facts togetherwith those facts which reveal that Rice remained constantly employed during periods when the weather permitted the performance of construction work causes meto conclude that Rice exercised reasonable diligence inseeking interim employment throughout his backpayperiodAccordingly I find Respondent has failed to establish that the employee did not fulfill his obligation tomitigate damages duringhis backpay period Accordingly I find the discriminatee is entitled to net backpay inthe amount indicated in the backpay specificationM Carmal SaundersRespondent contends Carmal Saunders failed to exercise reasonable diligence in seeking work during the first2 weeks of January 1982Saunders backpay period extends from July 7 1981to January 16 1982 Net backpay in the amount of$122 64 is claimed for the discriminatee The discrimmatee s earnings during quarters 3 and 4 1981 exceededgross backpayThe discriminatee is a carpenterAfter he was discharged by Respondent he registered out of work withthe Carpenters Union and he was referred to work on orabout July 14 1981 at E E Moore Company When hewas laid off by E E Moore Companyhe again registered out of work with his union and was referred towork at Jack W Davis When he was laid off by thatcompany he registered out of work with his union andwas referred to work at National Engineering & Constructing Co Saunders earnings while working for theabove named companies during quarters 3 and 4 1981exceeded the gross backpay otherwise due him for theperiodThus he mitigated damages during the perioddescribed in the amount of $4966 32 Saunders was unemployed during the first 2 weeks of 1982 His testimonyreveals he registered out of work with the state employment agency and his unionIn sum therecord revealsSaundersobtainedworkthrough his union during approximately 22 of the 25weeks of his backpay period His 2 week period of unemploymentwhich is at issue occurred during midwinterNeverthelessthediscnminatee soughtworkduring the 2 week period under discussion by registeringout of work with the state employment agency and hisunion In the circumstances described I find Respondenthas failed to show that Saunders failed to mitigate damages during his backpay period by failing to exercise reasonable diligence in his search for work during the first 2weeks of January 1982 Accordingly I find he is entitledto the sum of $122 64N Michael WhiteRespondent contends that by engaging in picketing 2or 3 days a week through August 1981 Michael Whitefailed to conduct a reasonably diligent search for workand should receive no backpayWhite was employed by Respondentas a carpenterNet backpay in the amount of $3958 78 is claimed for thediscnminateeHis backpay period extends from July 7 toNovember 7 1981 He hadno interim earningsWhite testified that he participated in picketing at Respondent s Huntington jobsite untilsome unstated timeafterAugust 1981White indicated he picketed when hewas scheduled to picket but he could not recall thehours or number of days heengaged insuch activityHetestified he did not picket each week during the periodunder discussionWhite testified he sought work during the last half of1981 atAmerican Power Electric Company CentralPlantMaintenanceDivision in Winville Southern StatesWarehouseinHuntingtonand Enz}ne Electric in HuntingtonAdditionallyhe testifiedhe sought work SCHNABEL ASSOCIATES655through the Carpenters Union Thediscriminatee testsfled he sought work during the period he engaged inpicketing and left the Picket line on one occasion to participate in a job interview at American Power ElectricCompanyNoting the record reveals thatWhite searched forwork during periods when he participated in picketingactivity I find Respondent has failed to establish that thediscriminatee s participation in picketing activity causedhim to fail to conduct a reasonably diligent search foremployment Accordingly I find he is entitled to receivethe net backpay alleged to be due him in the backpayspecification0 Steven WhiteRespondent contends Steven White did not exercisereasonablediligence in seeking interim employmentduring his backpay periodWhite was employed by Respondent as a carpenter shelperHis backpay period extends from July 7 to November 7 1981 Net backpay in the amount of $3632 31is claimed for the dtscrtmtnatee He had no interim earnings duringthe backpay periodWhite testified he lived right across from Respondent sHuntington jobsite and he engaged in picketing for 2 or3 months Although the discriminatee testified he did notengage in picketing everyday he indicated he remainedin the vicinity all day on occasion as he lived right thereThe dtscrtmtnatee testified he sought employment allover Huntington even door to door after being termsnated by Respondent He sought work through the Carpenters Union and ran ads in the paper in an attempt toobtain painting work as he had previously had a paintingbusinessAdditionallyWhite indicated he registeredwith the state employment agency That agency referredhim to Heiner s Bakery but he was not hired Additionally the discriminatee testified he sought work at everyseafood shop around (Huntington) every supermarketaround and applied at Lowe s Hardware and LumberyardWhite indicated that much of his time during September 1981 was consumed in driving his sister to a localhospitalwhere his brother in law was recovering fromsurgeryHe indicated he went to the hospital almost everyday and spent the night there every 2 or 3 daysConsidering that evidence summarized above whichrevealsWhite conducted an extensive search for employment duringhis backpay period I find Respondent hadfailed to establish that the discrimmatee s participation inpicketing or hospital activities interfered with his effortto search for interim employment during his backpayperiodAccordingly I find he is entitled to the net backpay alleged to be due him in the backpay specificationployees forfeited their right to backpay by failing toappear at the hearing I find the contention to be withoutmeritThus inStarliteCuttingInc284NLRB 620(1987) the Board sets forth the procedure to be followedindicating the backpay due such employees is to beplaced in escrow with the appropriate Regional Directorand is to be held for a period not exceeding 1 year 6Regarding Ronnie Messer I note that the Region appatently discussed interim earnings with the discriminateeThus the backpay specificationalleges hisbackpayperiod extends from July 7 1981 to January 16 1982that net backpay due is $3397 55 and that he experiencedinterim earningsof $47101 in quarter 3 1981 $619 75 inquarter 4 1981 and that his interim earnings exceededgross backpay in quarter 1 1982At the commencement of the backpay hearing counselfor the General Counsel represented that all discriminatees except those the Region was unable to locate hadbeen subpoenaed to attend the backpay hearingMesserdid not appear and the record fails to reveal the reasonfor his failure to respond to subpoena In the circumstances described I find that Ronnie Messer s entitlementto an award of backpay was extinguished by his failureto cooperate with the Board during the compliance stageof the instant caseOn the basis of the foregoing and on the entire recordin this proceeding I issue the following recommended'ORDERThe Respondent Schnabel Associates IncHuntingtonWest Virginia its officers agents successors and assignsshallmake whole the following claimants bypaying them the following amounts with interestFloyd Bartram$395878Garry Berry70738Mark Dickerson502357Jay Enochs706026Charles Farris340612Donald Hatten1083175Elmer Kirk395878Barry Lucas10289Gerald Meeker251807Michael Preston157613Woodie Rice272252Carmal Saunders12264Gregory Wallace366212Michael White395878Steven White363231Paul Williamson279430IT IS FURTHER ORDERED that Respondent place inescrow for the period of 1 year under the terms indicatP John PriceTerryBuxton Ronnie Messer andMark ShafferThe recordreveals the Region was unable to locatediscriminatees John PriceTerryBuxton and MarkShaffer and it was thus unable to question them abouttheir interim earnings if any during their respectivebackpay periodsRespondent contends the named em9 The 1 yearperiod begins with the Respondent s compliance by paymentof the backpayfor deposit intoescrowor the date the Board s SupplementalDecisionandOrderbecomes final including enforcementwhicheveris laterStarliteCutting Incsupra7 If no exceptions are filed as providedby Sec 102 46of the Board sRules and Regulationsthe findingsconclusionsand recommendedOrdershallasprovided in Sec 102 48 of the Rules be adopted by theBoard and all objections to themshall be deemedwaived for all putposes 656DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDed supra the following sums for the discriminatees indiThe above indicated sums shall be payable with intercatedest to be computed in the manner prescribed inNew Ho-rizonsfor theRetarded 8TerryBuxton$ 70738John Price3 54920Mark Shaffer212068 In accordance withthe decisioninNew Horizons for the Retarded238NLRB 1173 (1987) interest on and after January 1 1987 shall be computed at theshort term Federalratefor the underpaymentof taxes asset out in the 1987amendmentto 26 U S C § 6621 Intereston amountsaccrued prior to January 1 1987 (the effective date ofthe 1986 amendmentto 26 U S C § 6621) shall be computedin accordancewithFloridaSteelCorp231 NLRB 651 (1977)